Case 1:18-cv-01311-PKC-RLM Document 54 Filed 05/21/19 Page 1 of 3 PageID #: 446




                 UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF NEW YORK
 ----------------------------------------X

 TODD BANK, on behalf of himself
 and all others similarly situated,

                       Plaintiff,
                                                               No.: 1:18-cv-01311
         -against-
                                                               NOTICE OF MOTION
 CREDITGUARD OF AMERICA, INC.,
 FREEDOM DEBT RELIEF, LLC,
 FREEDOM FINANCIAL NETWORK LLC, and
 FREEDOM FINANCIAL NETWORK FUNDING, LLC,

                Defendants.
 ----------------------------------------X

        PLEASE TAKE NOTICE that, upon the Memorandum of Law of CreditGuard of

 America, Inc., the Declaration of Neil Asnen, dated May 6, 2019, and the exhibit(s) attached

 thereto, including the Declaration of Sean Moynihan, dated June 26, 2018 and the exhibit(s)

 attached thereto, the Declaration of Neil Asnen, dated June 26, 2018 and the exhibit(s) attached

 thereto; and all pleadings, papers and proceedings held in this action, CreditGuard of America,

 Inc. will move this Court before the Honorable Pamela K. Chen at the United States Courthouse

 located at 225 Cadman Plaza East, Brooklyn, NY at a date to be determined at the discretion of

 the Court, for an Order:


        (1)     pursuant to Fed. R. Civ. P. 11(c), imposing monetary sanctions against Plaintiff
                as a result of his violation of Fed. R. Civ. P. 11(b);

        (2)     pursuant to Fed. R. Civ. P. 11(c), imposing injunctive sanctions against Plaintiff
                as a result of his violation of Fed. R. Civ. P. 11(b); and

        (3)     for such other and further relief as the Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b), and in

 accordance with agreement of the parties on May 6, 2019, Plaintiff shall serve opposition papers,


 {00132589;1}
Case 1:18-cv-01311-PKC-RLM Document 54 Filed 05/21/19 Page 2 of 3 PageID #: 447




 if any, within fourteen days after the date hereof, and CreditGuard of America, Inc. shall serve

 reply papers, if any, shall be served within seven (7) days of Plaintiff’s service of opposition

 papers.


 Dated: New York, New York
        May 6, 2019
                                                       KLEIN MOYNIHAN TURCO LLP
                                                       Attorneys for CreditGuard of America, Inc.

                                                       _/s/ Neil E. Asnen_________________
                                                       Neil E. Asnen, Esq. (NA 1863)
                                                       450 Seventh Avenue, 40th Floor
                                                       New York, NY 10123
                                                       nasnen@kleinmoynihan.com




 {00132589;1}
Case 1:18-cv-01311-PKC-RLM Document 54 Filed 05/21/19 Page 3 of 3 PageID #: 448




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent via electronic

 mail to: Todd C. Bank., the Law Office of Todd C. Bank, tbank@toddbanklaw.com, Plaintiff

 pro se, and via first class mail to the Law Office of Todd C. Bank, 119-40 Union Turnpike,

 Fourth Floor, Kew Gardens, NY 11415, this 6th date of May, 2019.

                                                      _/s/ Neil E. Asnen_________________
                                                      Neil E. Asnen, Esq. (NA 1863)
                                                      450 Seventh Avenue, 40th Floor
                                                      New York, NY 10123
                                                      (212) 246-0900
                                                      nasnen@kleinmoynihan.com




 {00132589;1}
